Citation Nr: 0414250	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-22 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rate of Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1311(a)(2).


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1961 to October 1967, 
including service in Vietnam.  He died on January [redacted], 2003.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, that granted the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death and also concluded that entitlement to 
Dependents' Educational Assistance had been established from 
January [redacted], 2003.  In the notice letter that accompanied this 
favorable rating decision, the appellant was notified that 
she had been awarded Dependency and Indemnity Compensation 
(DIC) effective January 1, 2003.  By this letter, she also 
was notified of her appellate rights.  

The appellant disagreed with this decision in April 2003, 
with respect to the amount of DIC benefits that had been 
awarded to her.  In a statement of the case issued to the 
appellant in May 2003, the RO characterized the issue on 
appeal as entitlement to a higher rate of DIC benefits (or 
"enhanced DIC") and concluded that, because the veteran had 
not been rated totally disabled for at least 8 years prior to 
his death, entitlement to "enhanced DIC" had not been 
established as a matter of law.  The appellant perfected a 
timely appeal when she filed a substantive appeal (VA Form 9) 
in July 2003.

It is noted that, by rating decision issued in July 2003, the 
RO granted the appellant's claim of entitlement to aid and 
attendance, effective June 2, 2003 (the date of the 
appellant's informal aid and attendance claim).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  In a July 2002 rating decision, the RO assigned a 100 
percent disability rating for the veteran's service-connected 
right above the knee amputation with left non-service-
connected above the knee amputation, effective November 7, 
2001.


CONCLUSION OF LAW

Because the veteran was not in receipt of or entitled to 
receive a 100 percent compensation rating for a continuous 
period of at least eight years immediately preceding his 
death, the appellant is precluded, as a matter of law, from 
receiving an increased rate of DIC benefits.  38 U.S.C.A. 
§§ 1311(a)(2), 5107 (West 2002); 38 C.F.R. §§ 3.5, 20.1106 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In the instant appeal, the issue of entitlement to an 
increased rate of DIC benefits pursuant to 38 U.S.C.A. 
§ 1311(a)(2) arose in the April 2003 notice of disagreement.  
In December 2003, VA's General Counsel issued an opinion 
regarding the applicability of the VCAA to an issue initiated 
in a notice of disagreement.  See VAOPGCPREC 8-03.  VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.

In this regard, the Board notes that the VCAA made no 
substantive changes to the statutory or regulatory criteria 
that govern entitlement to an increased rate for DIC 
benefits.  Further, the Board observes that the appellant was 
provided with notice of the current regulatory criteria for 
evaluating "enhanced DIC" claims by means of the currently 
appealed rating decision issued in March 2003 and the May 
2003 supplemental statement of the case.  

Regardless, the Board notes that adjudication of the 
appellant's claim is based on interpretations of law and 
regulations, as found in 38 U.S.C.A. § 1311 (West 2002) and 
38 C.F.R. § 3.5 (2003), which are dispositive here.  
Accordingly, there is no reasonable possibility that any 
further assistance would aid in substantiating the 
appellant's claim.  Consequently, the Board concludes that, 
in the circumstances of this case, there would be no possible 
benefit in remanding this case to the RO for the issuance of 
a VCAA notice letter in the first instance.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (where extensive 
factual development indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply); 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); and Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Under these circumstances, adjudication of 
this appeal without prior referral to the RO for additional 
consideration of the VCAA's requirements poses no harm or 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).   


Factual Background

Historically, it is noted that, by rating decision issued in 
December 1967, the RO granted the veteran's claim of 
entitlement to service connection for residuals of a shell 
fragment wound manifested by below the knee amputation of the 
right leg, enucleation of the left eye, a fracture of the 
left leg, and multiple scars of the face and both legs, for a 
100 percent, 6-month convalescent rating effective October 
18, 1967 (the day after the date of the veteran's separation 
from service), and granted special monthly compensation for 
the anatomical loss of 1 foot and 1 eye.  Following routine 
future VA examinations, in an October 1968 rating decision, 
the RO re-characterized the veteran's 6-month convalescent 
rating as a series of service-connected disability ratings 
for the individual disabilities that had been incurred during 
service.  The veteran's combined disability rating was 70 
percent from March 1, 1969.  The RO also continued the 
veteran's special monthly compensation for the anatomical 
loss of 1 foot and 1 eye.

Following the veteran's filing increased rating claims in 
December 2001, by rating decision issued in July 2002, the RO 
re-characterized the veteran's service-connected amputation 
of the right leg below the knee as a right above the knee 
amputation with a left non-service-connected above the knee 
amputation, evaluating it as 100 percent disabling, effective 
November 7, 200, the date the veteran underwent an above knee 
amputation of the service connected right knee.  The evidence 
showed that the veteran had undergone a left below knee 
amputation in October 1999, which was subsequently revised to 
an above knee amputation in December 1999.  The RO also 
granted the veteran special monthly compensation for the 
anatomical loss of both legs above the knee from November 7, 
2001, and found that entitlement to automobile and adaptive 
equipment and to Dependents' Educational Assistance had been 
established.  

Finally, it is noted that, by rating decision issued in 
October 2002, the RO denied the veteran's claim of 
entitlement to service connection for a left above the knee 
amputation secondary to a shrapnel fragment in the left hip.  
No appeal of this decision was initiated.

A review of the veteran's death certificate indicates that he 
died on January [redacted], 2003.  His immediate cause of death was 
cardiac arrhythmia due to or as a consequence of 
cardiomyopathy.  It also was noted that shock and diabetes 
contributed to the veteran's death but did not result in the 
underlying cause of his death.  No autopsy was performed.  

When she filed her claim of entitlement to service connection 
for the cause of the veteran's death in February 2003, the 
appellant contended that the veteran's death was due to 
service.  She stated that she had lived continuously with the 
veteran from the date of their marriage in October 1967 until 
his death in January 2003, and also stated that she was the 
veteran's surviving spouse.  In two statements filed in April 
2003, both of which the RO considered together as the 
appellant's Notice of Disagreement with the currently 
appealed rating decision, the appellant contended that her 
husband had died as a result of service-connected 
disabilities which he had incurred during the Vietnam War.  
She stated that the veteran had been awarded two Purple Heart 
medals for his in-service injuries.  She also stated that the 
veteran had been 100 percent disabled by his service-
connected disabilities and "I think I deserve more" than 
she had been awarded in DIC benefits.  Finally, she contended 
that her current amount of DIC benefits was insufficient to 
meet her monthly expenses, and, in a statement included on 
her substantive appeal (VA Form 9) received in July 2003, the 
appellant requested that she be awarded half of the veteran's 
disability benefits check from VA because he had been 100 
percent service-connected at the time of his death and she 
was having difficulty paying her bills.

A review of the veteran's claims folder indicates that, at 
the time of his death in January 2003, service connection was 
in effect for the following disabilities: right above the 
knee amputation with left non-service-connected above the 
knee amputation, evaluated as 100 percent disabling, 
effective November 7, 2001; enucleation of the left eye with 
vision in the right eye 20/30, old corneal scar, foreign 
bodies embedded in the sclera, and an immature cataract, 
evaluated as 40 percent disabling, effective March 1, 1969; 
scars of the left knee and leg, evaluated as 10 percent 
disabling, effective March 1, 1969; scars of the right thigh 
and leg, evaluated as 10 percent disabling, effective March 
1, 1969; and a scar of the left ankle with residual fracture, 
evaluated as zero percent disabling, effective March 1, 1969.  
The veteran's combined evaluation for compensation was 70 
percent from March 1, 1969, and 100 percent from November 7, 
2001.  Special monthly compensation also had been awarded for 
the anatomical loss of one foot and for the anatomical loss 
of 1 eye from March 1, 1969, and for bilateral above the knee 
amputations from November 7, 2001.




Analysis

The appellant essentially contends that she is entitled to an 
increased rate for DIC to at least half of what the veteran 
had been receiving during his lifetime.   

At the outset, the Board notes that DIC may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2003).  DIC shall be paid to a surviving spouse at a certain 
monthly rate.  The statute currently provides for $948.00 in 
monthly DIC benefits, or $1185.00 if the appellant is in need 
of aid and attendance.  38 U.S.C.A. § 1311 (West 2003).  The 
rate shall be increased by a certain sum in the case of the 
death of a veteran who at the time of death was in receipt of 
or was entitled to receive (or but for the receipt of retired 
pay or retirement pay was entitled to receive) compensation 
for a service-connected disability that was rated totally 
disabling for a continuous period of at least 8 years 
immediately preceding death.  In determining the period of a 
veteran's disability for DIC purposes, only periods in which 
the veteran was married to the surviving spouse shall be 
considered.  38 U.S.C.A. § 1311(a)(2) (West 2003).

When the veteran's death occurred on or after January 1, 
1993, 38 C.F.R. § 3.5(e)(1) provides that the monthly rate of 
DIC for a surviving spouse shall be the amount set forth in 
38 U.S.C.A. § 1311(a)(1).  This rate shall be increased by 
the amount set forth in 38 U.S.C.A. § 1311(a)(2) when, as 
indicated above, the veteran had a service-connected 
disability evaluated as totally disabling for a continuous 
period of at least 8 years immediately preceding death.  In 
determining the period of a veteran's disability for DIC 
purposes, only periods during which the veteran was married 
to the surviving spouse shall be considered.  The resulting 
rate is subject to increase as provided in 38 C.F.R. 
§ 3.5(e)(3) and (4).  See generally 38 U.S.C.A. § 1311(a)(2); 
38 C.F.R. § 3.5(e).  

The Board notes that a regulation pertaining to claims for 
increased DIC under 38 U.S.C.A. § 1311 was revised prior to 
date the appellant filed her claim.  In National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the United 
States Court of Appeals for the Federal Circuit noted that 
38 C.F.R. § 20.1106 was apparently inconsistent with another 
VA regulation, 38 CFR 3.22.  The Court ordered VA to issue 
regulations to either remove or explain the apparent 
inconsistency.  In the NOVA I decision, the Federal Circuit 
concluded that 38 C.F.R. § 3.22 and 38 C.F.R. §20.1106 stated 
apparently inconsistent interpretations of virtually 
identical statutes codified at 38 U.S.C.
 § 1318(b) and 38 U.S.C. § 1311(a)(2), respectively.  Both 
statutes authorize payment of certain DIC benefits to 
survivors of veterans who were, at the time of death 
"entitled to receive" disability compensation for a 
service-connected disability that was rated totally disabling 
for a specified number of years immediately preceding death.  
The court concluded that section 3.22 interprets 38 U.S.C. § 
1318(b) as providing that the question of whether the veteran 
was "entitled to receive" such benefits would be governed 
by VA decisions during the veteran's lifetime, except where 
such decisions are found to contain a clear and unmistakable 
error (CUE).  The court concluded that Section 20.1106 
interprets 38 U.S.C. § 1311(a)(2), as requiring VA to 
disregard all decisions during the veteran's lifetime.  The 
court directed VA to conduct rulemaking to either revise one 
of its regulations to harmonize its interpretation of the 
statutes or to explain the basis for the apparent 
inconsistency in its interpretation of those statutes.

In response to the Court's directive, the VA concluded that 
the language, context, and legislative history of 38 U.S.C. § 
1318(b) and 38 U.S.C. § 1311(a)(2), viewed together, clearly 
evinced Congress's intent to authorize DIC only in cases 
where the veteran's entitlement to total disability 
compensation for the specified number of years prior to death 
was established by ratings during the veteran's lifetime or 
by correction of CUE in such decisions.  Accordingly, 38 
C.F.R. § 20.1106 was amended to clarify that, as with 
decisions under 38 U.S.C. § 1318, decisions under 38 U.S.C. § 
1311(a)(2) will be decided taking into consideration prior 
dispositions made during the veteran's lifetime of issues 
involved in the survivor's claim.  The effect of this change 
is to make VA's position clear that entitlement to benefits 
under either 38 U.S.C. § 1318 or 38 U.S.C. § 1311 must be 
based on the determinations made during the veteran's 
lifetime, or challenges to such decisions on the basis of 
clear and unmistakable error, rather than on de novo 
posthumous determinations as to whether the veteran 
hypothetically could have been entitled to certain benefits 
if he or she had applied for them during his or her lifetime.  
See 67 Fed. Reg. 16309, 16317 (Apr. 5, 2002). 

The revision of 38 C.F.R. § 20.1106 was not a "substantive" 
change.  Rather, the change made to this section was part of 
an "interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority, 
under 38 U.S.C. § 1311 to award additional DIC benefits where 
the veteran merely had hypothetical, as opposed to actual, 
entitlement to compensation.  

The VA's interpretation is confirmed by the recent decision 
by the United States Court of Appeals for the Federal Circuit 
in National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) in which that Court stated that: 

The Department should also continue to process 
claims for survivor benefits that would be 
rejected because they are based on the filing of 
new claims after the veteran's death, since we 
have found that the Department's interpretation of 
the statue as barring such claims is permissible 
and reasonable . . .

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the 
appellant's claim of entitlement to an increased rate for DIC 
benefits pursuant to 38 U.S.C.A. § 1311(a)(2).  

The veteran did not appeal the effective date assigned for 
the total rating in the July 2002 rating decision, and that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  
Thus, his 100 percent service-connected disability rating was 
in effect from November 2001 until his death in January 2003, 
a period of less than eight years.

Since the July 2002 decision is final, it can be set aside 
only by a finding of CUE.  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2003).  There has 
been no allegation of error in the July 2002 decision.  In 
the absence of such error, the Board is bound by the 
effective date established in that decision.  Because the 
effective date, November 7, 2001, is less than eight years 
prior to the veteran's death, he was not in receipt of the 
100 percent rating for the requisite period for purposes of 
benefits under 38 U.S.C.A. § 1311.  

Thus, the Board finds that, because the veteran was not rated 
as totally disabled at the time of his death for a period of 
at least 8 years immediately preceding death, the appellant 
is not entitled to an increased rate for DIC benefits 
pursuant to 38 U.S.C.A. § 1311(a)(2) (or "enhanced DIC").  

In this case, the Board acknowledges that the veteran was 
rated as totally disabled due to his service-connected right 
above the knee amputation with left non-service-connected 
above the knee amputation as of November 7, 2001.  The Board 
also acknowledges that the veteran and his surviving spouse 
were married to each other from October 1967 until the 
veteran's death.  As noted above, however, the veteran died 
in January 2003 - a little more than 1 year after being rated 
totally disabled by reason of his service-connected above the 
knee amputations and well short of the required 8-year time 
frame for total disability ratings in order for his surviving 
spouse to qualify for "enhanced DIC."  Additionally, the 
Board observes that the appellant receives the maximum 
statutory monthly rate for DIC of $948.00 ($1185.00 as of 
July 2003 based on the need for aid and attendance), as 
provided by current law.  Accordingly, the appellant's claim 
of entitlement to an increased rate for DIC benefits pursuant 
to 38 U.S.C.A. § 1311(a)(2) must be denied.

The Board further notes that even were the appellant to argue 
in the instant case that the veteran's service-connected 
right above the knee amputation with left non-service-
connected above the knee amputation should have been rated as 
totally disabling for at least 8 years immediately preceding 
his death in January 2003, such is not shown by the evidence.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has 
the fundamental authority to decide a claim in the 
alternative.).  Specifically, the evidence shows that the 
veteran's nonservice connected left leg was amputated in 
October 1999, less than 4 years prior to the veteran's death.

As the appellant is receiving the maximum statutory rate 
available, there is no basis in law upon which to establish a 
higher rate of DIC.  See Sabonis, supra.


ORDER

Entitlement to an increased rate for Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1311(a)(2) is denied.



                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



